Order entered July 10, 2018




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-18-00425-CR

                               LARRY DELL CARR, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 1
                                  Dallas County, Texas
                         Trial Court Cause No. MB-1662128-A

                                          ORDER
       Before the Court is court reporter Vicki Tuck’s July 9, 2018 first request for additional

time to file the reporter’s record. We GRANT the request to the extent we ORDER the

reporter’s record filed on or before August 7, 2018. See TEX. R. APP. P. 35.3(c) (each extension

must not exceed 30 days).




                                                     /s/   CRAIG STODDART
                                                           JUSTICE